March 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JOSEPH VILLAGOMEZ, Appellant

NO. 14-12-00840-CV                          V.

                      ANNABELLA RAMIREZ, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss this attempted appeal from
a judgment signed by the court below on September 6, 2012. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Joseph Villagomez.


      We further order this decision certified below for observance.